Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-13 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a pin clamp for use with a fiber optic connector, the fiber optic connector having at least one housing, a fiber optic ferrule; the fiber optic ferrule having guide pin openings extending from a front face to a rear face of the fiber optic ferrule to receive a guide pin therein, a spring, and a spring push, the pin clamp comprising: a forward clamp portion to engage the rear face of the fiber optic ferrule, the forward clamp portion having two guide pin openings therethrough to receive a guide pin in each of the two guide pin openings; and a rearward clamp portion movably engaged to the forward clamp portion and configured to engage the spring; in combination with the other recited limitations in the claim. 
Claims 2-13 are allowable as dependent upon claim 1.
Independent claim 14 is allowed because the prior art does not teach or suggest a pin clamp for use with a fiber optic connector, the fiber optic connector having at least one housing, a fiber optic ferrule disposed at least partially within the at least one housing of the fiber optic connector, the fiber optic ferrule having guide pin openings extending from a front face to a rear face of the fiber optic ferrule to receive a guide pin therein, a spring, and a spring push, the pin clamp comprising: a forward clamp portion to engage the rear face of the fiber optic ferrule; a rearward clamp portion movably engaged to the forward clamp portion and configured to engage the spring; a guide pin retaining plate at least partially disposed between the forward clamp portion and the rearward clamp portion, wherein the forward clamp portion, the rearward clamp portion, and the guide pin retaining plate are movable relative to one another between a first position in which the guide pin is engaged by the pin clamp and a second position in which the guide pin is released; in combination with the other recited limitations in the claim. 
Prior art reference Iso, Takaaki (5,692,079; “Iso”) is the closest prior art of record in this application. However, Iso fails to disclose the clamping limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883